Case: 16-11710      Document: 00514140044         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11710                                   FILED
                                  Summary Calendar                          September 1, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
JOSHUA WREN,

                                                 Plaintiff-Appellant

v.

OFFICER JIMMY CURTIS; OFFICER NFN MENDEZ; OFFICER NFN
PRADO; OFFICER NFN VANDAM; SERGEANT NFN ALCANTAR;
SERGEANT NFN MILLER; SERGEANT NFN LOZANO; LIEUTENANT NFN
CANTRELL; MEDICAL PERSONNEL JONES; JOHN DOE; BRIAN
COLLIER, TDCJ, Executive Director,
                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:16-CV-196


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Joshua Wren, Texas prisoner # 01982778, appeals the magistrate judge's
denial of his motion for appointment of counsel. This court must examine the
basis of its jurisdiction on its own motion if necessary.              Mosley v. Cozby,
813 F.2d 659, 660 (5th Cir. 1987). Although an order denying the appointment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11710     Document: 00514140044      Page: 2   Date Filed: 09/01/2017


                                  No. 16-11710

of counsel in a civil rights action is immediately appealable, Robbins v. Maggio,
750 F.2d 405, 413 (5th Cir. 1985), if that order was issued by a magistrate
judge and the parties have not consented to proceed before a magistrate judge,
the order must first be appealed to the district court. 28 U.S.C.
§ 636(b)(1)(A),(c)(1),(c)(3); see Alpine View Co. v. Atlas Copco AB, 205 F.3d 208,
219-20 (5th Cir.2000). Otherwise, this court lacks jurisdiction to review the
magistrate judge’s order. United States v. Renfro, 620 F.2d 497, 500 (5th Cir.
1980).
      The record does not indicate that the parties consented to proceed before
a magistrate judge or that the district court ruled on Wren’s objections and
issued its own order on the motion for appointment of counsel. Therefore, we
dismiss Wren’s appeal for lack of jurisdiction.
      APPEAL DISMISSED.




                                        2